 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9   DERRICK L. JOHNSON,                                 CASE NO. 1:19-CV-0032 AWI SKO
10                          Petitioner,
                                                         ORDER ON PLAINTIFF’S MOTION TO
11                  v.                                   DISQUALIFY CHIEF DISTRICT
                                                         JUDGE O’NEILL
12   SCOTT KERNAN,
13                          Respondent                   (Doc. No. 13)
14

15

16         Petitioner is appearing pro se in this 28 U.S.C. § 2254 matter. On March 11, 2019,
17 Petitioner filed a motion to disqualify Chief District Judge O’Neill from this matter. However,

18 Chief District Judge O’Neill is not assigned to this case and has no involvement with it.

19 Petitioner’s motion is unnecessary and without basis either in law or fact. Thus, it will be denied.

20

21         Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion to disqualify Chief
22 District Judge O’Neill is DENIED as without basis in law or fact.

23
     IT IS SO ORDERED.
24

25 Dated: March 13, 2019
                                                SENIOR DISTRICT JUDGE
26
27

28
